                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                   Case Number: 6:12−cr−00054

Jason Devon Garner



                                 Notice of Resetting

A proceeding has been reset in this case as to Jason Devon Garner as set forth
below.

BEFORE:
Judge John D Rainey
PLACE:
4th Floor Courtroom
Martin Luther King, Jr., Federal Building
312 S. Main
Victoria, TX 77901


DATE: 1/7/2019
TIME: 01:40 PM
TYPE OF PROCEEDING: Final Hearing − Superv Rls Vio
Applicable defendant(s) required to be present at the hearing.


Date: December 31, 2018                                          David J. Bradley, Clerk
